UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2015 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 4 Waterway Square Place, Suite 100 The Woodlands, Texas 77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 210-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On February 24, 2015, Newfield Exploration Company (“Newfield”) issued a press release that announced its fourth quarter and full-year 2014 financial results and provided an update on operations. A copy of that press release is furnished herewith as Exhibit 99.1. Also on February 24, 2015, Newfield issued a separate press that provided its 2015 capital investment and production outlook. A copy of that press release is furnished herewith as Exhibit 99.2. The information in Item 2.02 of this Current Report, including the exhibits attached hereto as Exhibit 99.1 and 99.2, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 2.02 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 7.01 Regulation FD Disclosure On February 24, 2015, Newfield issued its @NFX publication, which provided a year end 2014 update and 2015 outlook of the Company’s operational highlights and complete hedging positions as of February 20, 2015.A copy of the publication is furnished herewith as Exhibit 99.3. The information in Item 7.01 of this Current Report, including the exhibit attached hereto as Exhibit 99.3, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Fourth Quarter and Full-Year 2014 Financial Results and Update on Operations issued by Newfield on February 24, 2015 2015 Capital Investment and Production Outlook issued by Newfield on February 24, 2015 @ NFX Publication issued by Newfield on February 24, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: February 25, 2015 By: /s/ John D. Marziotti John D. Marziotti General Counsel and Corporate Secretary 3 Exhibit Index Exhibit No. Description Fourth Quarter and Full-Year 2014 Financial Results and Update on Operations issued by Newfield on February24, 2015 2015 Capital Investment and Production Outlook issued by Newfield on February 24, 2015 @ NFX Publication issued by Newfield on February 24, 2015
